Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of two counts of felony driving while intoxicated (DWI) (Vehicle and Traffic Law § 1192 [2], [3]; § 1193 [1] [c]). He contends that there was legally insufficient evidence before the Grand Jury of his predicate DWI conviction. That issue, however, is not before us because "the insufficiency of the evidence * * * before the Grand Jury is not reviewable upon appeal from the ensuing judgment of conviction, which is based on legally sufficient trial evidence” (People v Johnson, 204 AD2d 1024, lv denied 84 NY2d 827; see, People v Krouth, 201 AD2d 912, 912-913; see also, CPL 210.30 [6]). In any event, defendant’s contention lacks merit (cf., People v Van Buren, 82 NY2d 878). The breathalyzer test record and an abstract of the motor vehicle operating record, exhibits that *1108were before the Grand Jury, provide the "further, connecting evidence tending to show that defendant [is] the same [person] named in the certificate [of conviction]” (People v Van Buren, supra, at 881). The certificate of conviction, also an exhibit before the Grand Jury, indicates that an individual named Re-jean Rattelade was previously convicted of DWI within the last 10 years. Each of the above exhibits states that the date of birth of an individual named Rejean Rattelade is September 26, 1960.
We have considered defendant’s remaining contention and conclude that it is unavailing. (Appeal from Judgment of Ontario County Court, Henry, Jr., J.—Felony Driving While Intoxicated.) Present—Pine, J. P., Wesley, Balio, Davis and Boehm, JJ.